PER CURIAM.
Willie Edmonson appeals from his conviction of attempted murder. La.R.S. 14:27 and 14:30. He was sentenced to 20 years.
The defendant reserved one bill of ex-, ception to the court’s denial of an application for a bill of particulars in which he requested pre-trial discovery of, information relating to the State’s witnesses.
It is now well settled that the iriformátion sought by the. defendant is not-subject to- pretrial discovery under our criminal procedure. State v. Davis, 259 La. 35, 249 So.2d 193 (1971); State v. Coney, 258 La. 369, 246 So.2d 793 (1971).
*32There is no merit in the bill of exception and no error discoverable in our review of the pleadings and proceedings.
The conviction and sentence are affirmed.